Citation Nr: 0916248	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  04-07 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel




INTRODUCTION

The Veteran had active military service from September 1970 
to October 1973.

This appeal to the Board of Veterans' Appeals (Board) 
originated from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

In September 2005, after reopening the Veteran's claim on the 
basis of new and material evidence, the Board remanded this 
case to the RO via the Appeals Management Center (AMC) for 
further development and consideration.  Subsequently, in 
August 2007, the Board denied the Veteran's claim on the 
underlying merits.  He appealed to the U. S. Court of Appeals 
for Veterans Claims (Court/CAVC).  In a July 2008 order, the 
Court granted a joint motion vacating the Board's decision 
and remanding the case for additional development in 
compliance with directives specified and then readjudication.  

The Veteran's attorney has recently submitted additional 
evidence in March 2009 and waived his right to have the RO 
initially consider it.  38 C.F.R. §§ 20.800, 20.1304(c) 
(2008).

But to comply with the Court's order, the Board is again 
remanding this case to the RO via the AMC.


REMAND

The July 2008 Joint Motion for Remand specified two actions 
that must be accomplished.  First, the RO/AMC must provide 
the Veteran proper notice regarding a personal assault 
stressor.  Second, the RO/AMC must make further efforts to 
corroborate the Veteran's claimed stressors.  Additionally, 
the Veteran requested a hearing and was not scheduled for 
one.  



Proper Notice Regarding the Personal Assault Stressor

In a case such as this one, where one of the alleged 
stressors is a personal assault, specific notice must be 
provided the Veteran.  In Patton v. West, 12 Vet. App. 272 
(1999), the Court held that special consideration must be 
given to claims for PTSD based on assault.  In particular, 
the Court held that the provisions in M21-1, Part III, 
5.14(c), which addressed PTSD claims based on personal 
assault are substantive rules which are the equivalent of VA 
regulations and must be considered.  See also YR v. West, 11 
Vet. App. 393, 398-99 (1998).  In December 2005, M21-1, Part 
III was rescinded and replaced with a new manual, M21-1MR, 
which contains the same PTSD-related information as M21-1, 
Part III.  The corresponding new citation for M21-1, Part 
III, 5.14(c) is M21-1MR IV.ii.1.D.14 and 15. 

The pertinent regulation provides that, in cases of personal 
assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  

Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  

The July 2008 Joint Motion for Remand stated the Veteran 
should be notified as to the types of evidence and behavior 
changes set forth in Patton.  



Verification of Reported Stressors

In his several statements to VA, the Veteran identified 
several stressors:  (1) the death of Pete Vanderhyde in 
January 1973 at Fort Carson, as the result of a non-hostile 
action; (2) a semi truck driven by a man named Dave Torko 
running over two civilians between August 1971 and May 1972 
in Vietnam; (3) a convoy running over three civilians on a 
small motorbike powered taxicab between November 1971 and 
April 1972 on Highway 22, between Bien Hoa and Tay Ninh in 
Vietnam; (4) the shooting death of Dennis Hoolihan (or 
alternatively spelled Houlahan) between January and April 
1972; (5) the Veteran's convoys were repeatedly shelled in 
1971 in Tay Ninh, on the road to Firebase Jeffries; 
(6) the Veteran's convoys were shelled in March 1972 at Lai 
Khe.  

The Joint Motion for Remand found that the research requests 
to and responses from the U. S. Army and Joint Services 
Records Research Center (JSRRC) (formerly known as the U. S. 
Armed Services Center for Unit Records Research or USASCURR) 
were inadequate.  First, the JSRRC only searched the Criminal 
Division records for reports of the death of Pete Vanderhyde, 
which the Veteran stated was the result of a non criminal 
action.  Additionally, improper time frames were used for the 
second and third stressors listed above.  And lastly, the RO 
failed to verify the death of Dennis Hoolihan or the shelling 
of the Veteran's convoys in Tay Ninh or Lai Khe.  The Joint 
Motion found that, because the RO did not follow the 
instructions set forth in the Board's September 2005 remand, 
the case should be remanded again to see these instructions 
carried out.  See Stegall v. West, 11 Vet. App. 268 (1998).  
But see, too, Dyment v. West, 13 Vet. App. 141, 146- 47 
(1999) (requiring only substantial, as opposed to exact, 
compliance with the Board's remand directive).

Outstanding Hearing Request

In a May 2007 letter, the Veteran requested "a hearing at 
the Oakland VARO."  He has not been scheduled for a hearing.  
So the RO/AMC needs to determine what specific type of 
hearing the Veteran wants and schedule him for this type of 
hearing.  38 C.F.R. § 20.700(a) (2008).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Send the Veteran an appropriate PTSD 
stressor development letter.  He must be 
notified that an alleged personal assault 
in service may be corroborated by 
evidence from sources other than his 
service records, as defined in 38 C.F.R. 
§ 3.304(f)(3).  All specific examples of 
alternative sources of evidence listed in 
this regulation must be included in the 
notification letter. 

2.  If the JSRRC requires a narrower 
window of time for any of the alleged 
incidents, contact the Veteran and ask 
that he provide more specific 
information.  In any event, attempt to 
verify his claimed stressors through the 
JSRRC or any other appropriate source 
using the proper protocol.  Follow up on 
any additional action suggested by the 
JSRRC.  If the JSRRC is unable or 
unwilling to attempt to verify the 
alleged stressors, a negative response to 
this effect is required and must be 
documented in the claims file.  The six 
incidents requiring verification, as 
stipulated in the Joint Motion for 
Remand, are as follows: 

a) the death of Pete Vanderhyde in 
January 1973 at Fort Carson, as the 
result of a non-hostile action, 
using records other than those of 
the Criminal Division. 

b) a semi truck driven by a man 
named Dave Torko running over two 
civilians between August 1971 and 
May 1972 in Vietnam.  

c) a convoy running over three 
civilians on a small motorbike 
powered taxicab between November 
1971 and April 1972 on Highway 22, 
between Bien Hoa and Tay Ninh in 
Vietnam.

d) the shooting death of Dennis 
Hoolihan (or alternatively spelled 
Houlahan) between January and April 
1972.

e) the Veteran's convoys were 
repeatedly shelled in 1971 in Tay 
Ninh, on the road to Firebase 
Jeffries.  

f) the Veteran's convoys were 
shelled in March 1972 at Lai Khe.  

3)  Ask the Veteran what specific type of 
hearing he wants and schedule him for the 
type of hearing he indicates.  Notify him 
of the date, time and location of his 
scheduled hearing.  Put a copy of this 
letter in his claims file.  If, for 
whatever reason, he changes his mind and 
elects not to have a hearing, or fails to 
report for it, also document this in his 
claims file.  

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




